            Case 1:19-cv-00208-KBJ Document 1 Filed 01/28/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
CENTER FOR RESPONSIBLE                       )
LENDING,                                     )
     302 West Main Street                    )
     Durham, NC 27701,                       )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )      Civil Action No. 19-cv-00208
                                             )
CONSUMER FINANCIAL                           )
PROTECTION BUREAU,                           )
     1700 G Street NW                        )
     Washington, DC 20552,                   )
                                             )
               Defendant.                    )
                                             )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      This action is brought under the Freedom of Information Act (FOIA), 5 U.S.C.

§ 552, to compel the Consumer Financial Protection Bureau (CFPB) to produce records responsive

to a FOIA request.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                           PARTIES

       3.      Plaintiff Center for Responsible Lending (CRL) is a non-profit, non-partisan

research and policy organization that works to protect home ownership and family wealth by

fighting predatory lending practices. CRL submitted the FOIA request at issue in this action.

       4.      Defendant CFPB is an agency of the United States and has possession of and

control over the records that CRL seeks.
            Case 1:19-cv-00208-KBJ Document 1 Filed 01/28/19 Page 2 of 4



                                    STATEMENT OF FACTS

       5.      On April 15, 2018, CRL submitted a FOIA request to CFPB for certain records

related to the CFPB’s final rule addressing payday, vehicle title, and certain high-cost installment

loans, released October 5, 2017 (Payday Rule). See 82 Fed. Reg. 54,472 (Nov. 17, 2017).

Specifically, the request sought:

              a) any and all communications concerning the Payday Rule that was to or from any

                  staff of CFPB and any staff of the Community Financial Services Association of

                  America (CFSA); and

              b) any and all records concerning meetings concerning the Payday Rule and

                  involving any staff of CFPB and any staff of the CFSA.

The request specified that it sought records created or received by CFPB between January 23,

2018, and the date of processing of the request.

       6.      In its request, CRL sought a full waiver of fees and explained in support that

disclosure of the requested information would be in the public interest and not for commercial use.

       7.      On April 17, 2018, CFPB acknowledged CRL’s request and assigned it number

CFPB-2018-479-F.

       8.      In its April 17 acknowledgement, CFPB stated that CRL was a non-commercial

requester, but that CFPB would hold the fee waiver request “in abeyance pending the

quantification of responsive records.” CFPB also stated that it was construing CRL’s request as an

agreement to pay up to $25.00 in fees associated with the request.

       9.      On September 6, 2018, CFPB notified CRL that it had initiated a search on CRL’s

FOIA request but did not provide an estimated completion date.




                                                   2
                Case 1:19-cv-00208-KBJ Document 1 Filed 01/28/19 Page 3 of 4



          10.      On October 25, 2018, CFPB estimated that it would respond to CRL’s request in

“early November.”

          11.      More than 20 working days have passed since CFPB received CRL’s April 2018

FOIA request, and CFPB has not made a determination on the substance of the FOIA request,

produced any records in response to the request, or made a decision on the fee waiver request.

          12.      CRL has exhausted all administrative remedies with respect to its April 2018 FOIA

request.

                                         CAUSE OF ACTION

          13.      CRL has a right under FOIA to the records requested and to a public interest fee

waiver.

          14.      There is no legal basis for CFPB’s failure to disclose the requested records.

                                        PRAYER FOR RELIEF

WHEREFORE, CRL requests that this Court:

          (1) Declare that CFPB’s withholding of the requested records is unlawful;

          (2) Order CFPB to make the requested records available to CRL at no cost and without

delay;

          (3) Award CRL its costs and reasonable attorneys’ fees pursuant to 5 U.S.C.

§ 552(a)(4)(E); and

          (4) Grant such other and further relief as this Court may deem just and proper.

Dated: January 28, 2019                                 Respectfully submitted,

                                                        /s/ Rebecca Smullin
                                                        Rebecca Smullin (D.C. Bar No. 1017451)
                                                        Micah Bluming (Cal. Bar No. 314273)*


*
    Active member in good standing of the State Bar of California and the Supreme Court of


                                                    3
          Case 1:19-cv-00208-KBJ Document 1 Filed 01/28/19 Page 4 of 4



                                                    Public Citizen Litigation Group
                                                    1600 20th Street NW
                                                    Washington, DC 20009
                                                    (202) 588-1000
                                                    rsmullin@citizen.org




California, authorized to practice under the direct supervision of Rebecca Smullin pursuant to D.C.
Court of Appeals Rule 49(c)(8) during the pendency of first application to the District of Columbia
Bar submitted within 90 days of commencing practice in the District of Columbia.

                                                4
